DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 1, 2022 has been entered. Claim 21 has been added. Claims 1, 3-5, and 7-21 remain pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 12, 2022 was filed after the mailing date of the final Office Action on April 1, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 14-15, and 18-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wu et al. (CN 105552572, hereinafter "Wu").
Regarding claim 1, Wu teaches (Figs. 1-5) a lens (2) comprising: a dielectric (2, air gap) having a first surface (surface parallel to top plate 1) and a reference axis (axis perpendicular to plate 1) that extends along a first direction (direction parallel to reference axis) intersecting the first surface (surface parallel to top plate 1), wherein the dielectric (2, air gap) has an equivalent relative dielectric (2, air gap) constant that decreases along a second direction (direction perpendicular to reference axis) from the reference axis (axis perpendicular to plate 1) toward outer circumferences of the first surface (surface parallel to top plate 1), and the second direction (direction perpendicular to reference axis) is different from the first direction (direction parallel to reference axis) and is a direction along the first surface (surface parallel to top plate 1), and a first substance (air gap in cavity between 2) that has a first relative dielectric (2, air gap) constant and a second substance (2) that has a second relative dielectric (2, air gap) constant larger than the first relative dielectric (2, air gap) constant are disposed side by side in the first direction (direction parallel to reference axis)
Regarding claim 3, Wu teaches (Figs. 1-5) the lens (2) according to claim 1, wherein in the dielectric (2, air gap), a proportion of the second substance (2) in the direction of the reference axis (axis perpendicular to plate 1) decreases in the direction from the reference axis (axis perpendicular to plate 1) toward the outer circumferences.
Regarding claim 7, Wu teaches (Figs. 1-5) the lens (2) according to claim 1, wherein the first substance (air gap in cavity between 2) is air.
Regarding claim 14, Wu teaches (Figs. 1-5) a two-dimensional Luneburg lens (2) that changes a radio wave radiation direction into a direction parallel to a two-dimensional plane depending on a two- dimensional position of a radio wave radiator (3) in the two-dimensional plane, the lens (2) comprising: a first substance (air gap in cavity between 2) that has a first relative dielectric (2, air gap) constant; and a second substance (2) that is disposed side by side with the first substance (air gap in cavity between 2) in a direction perpendicular to the two-dimensional plane and that has a relative dielectric (2, air gap) constant different from the first relative dielectric (2, air gap) constant, wherein the second substances (2) are located on both sides of the first substance (air gap in cavity between 2) in the direction of the reference axis (axis perpendicular to plate 1).
Regarding claim 15, Wu teaches (Figs. 1-5) an antenna (3) comprising: a lens (2) including a dielectric (2, air gap) having a first surface (surface parallel to top plate 1) and a second surface (surface parallel to bottom plate 1) that is spaced from the first surface (surface parallel to top plate 1) and that faces the first surface (surface parallel to top plate 1) in a direction of a reference axis (axis perpendicular to plate 1) intersecting the first surface (surface parallel to top plate 1); and a radio wave radiator (3) that is disposed on outer circumferences of the first surface (surface parallel to top plate 1) and the second surface (surface parallel to bottom plate 1), wherein a reference axis (axis perpendicular to plate 1) that extends along a first direction (direction parallel to reference axis) intersecting the first surface (surface parallel to top plate 1), the dielectric (2, air gap) has an equivalent relative dielectric (2, air gap) constant that decreases along a second direction (direction perpendicular to reference axis) from the reference axis (axis perpendicular to plate 1) toward the outer circumferences of the first surface (surface parallel to top plate 1) and the second surface (surface parallel to bottom plate 1), the second direction (direction perpendicular to reference axis) is different from the first direction (direction parallel to reference axis) and is a direction along the first surface (surface parallel to top plate 1), and a first substance (air gap in cavity between 2) that has a first relative dielectric (2, air gap) constant and a second substance (2) that has a second relative dielectric (2, air gap) constant larger than the first relative dielectric (2, air gap) constant are disposed side by the side in the first direction (direction parallel to reference axis).
Regarding claim 18, Wu teaches (Figs. 1-5) the antenna (3) according to claim 15, wherein a length of the radio wave radiator (3) in the direction of the reference axis (axis perpendicular to plate 1) is equal to a length of the dielectric (2, air gap) in the direction of the reference axis (axis perpendicular to plate 1).
Regarding claim 19, Wu teaches (Figs. 1-5) the antenna (3) according to claim 15, further comprising: a waveguide that is disposed between the radio wave radiator (3) and the dielectric (2, air gap).
Regarding claim 20, Wu teaches (Figs. 1-5) a device for vehicle comprising: an antenna (3), wherein the antenna (3) includes a lens (2) including a dielectric (2, air gap) having a first surface (surface parallel to top plate 1) and a second surface (surface parallel to bottom plate 1) that is spaced from the first surface (surface parallel to top plate 1) and that faces the first surface (surface parallel to top plate 1) in a direction of a reference axis (axis perpendicular to plate 1) intersecting the first surface (surface parallel to top plate 1), and a radio wave radiator (3) that is disposed on outer circumferences of the first surface (surface parallel to top plate 1) and the second surface (surface parallel to bottom plate 1), and wherein a reference axis (axis perpendicular to plate 1) that extends along a first direction (direction parallel to reference axis) intersecting the first surface (surface parallel to top plate 1), the dielectric (2, air gap) has an equivalent relative dielectric (2, air gap) constant that decreases along a second direction (direction perpendicular to reference axis) from the reference axis (axis perpendicular to plate 1) toward the outer circumferences of the first surface (surface parallel to top plate 1) and the second surface (surface parallel to bottom plate 1), the second direction (direction perpendicular to reference axis) is different from the first direction (direction parallel to reference axis) and is a direction along the first surface (surface parallel to top plate 1), and a first substance (air gap in cavity between 2) that has a first relative dielectric (2, air gap) constant and a second substance (2) that has a second relative dielectric (2, air gap) constant larger than the first relative dielectric (2, air gap) constant are disposed side by the side in the first direction (direction parallel to reference axis).
Regarding claim 21, Wu teaches (Figs. 1-5) the lens (2) according to claim 1, wherein the second substances (2) are located on both sides of the first substance (air gap in cavity between 2) in the first direction (direction parallel to reference axis).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 105552572, hereinafter "Wu") in view of Kawabata et al. (JP 09191212 A, hereafter "Kawabata").
Regarding claim 4, Wu teaches the lens of claim 3. 
Wu does not explicitly teach the lens of claim 3, wherein the second substance includes multiple components that are stacked in the direction of the reference axis.
However, Kawabata teaches (Fig. 2) a lens, wherein the second substance (1a-1e) includes multiple components (layers of 1e) that are stacked in the direction of the reference axis.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu to stack as taught by Kawabata, since a dielectric lens may be designed to focus an incident electromagnetic wave at a point of the dielectric lens by increasing the relative permittivity of a dielectric from a surface toward a center (Kawabata Par. 2).
20. Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 105552572, hereinafter “Wu”) in view of Berger et al. (U.S. 6426814, hereafter "Berger").
21.	Regarding claim 5, Wu teaches (Fig. 1) the lens according to claim 3.  
Wu does not explicitly teach the lens of claim 3 wherein the second substance is subjected to a cutting process
However, Berger teaches a lens wherein the second substance is subjected to a cutting process (Berger Par. 15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawabata as taught by Berger, since cutting the lens substances allows for the lens and feeding aperture to be made compatible with the beam vertical diffraction inside the cylindrical lens (Berger Par. 15).
Furthermore, the method of cutting is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.

As for the particular process for the claimed product, MPEP 2113
2113 [R-1]    Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE
IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process,
determination of patentability is based on the product itself. The patentability of a product
does not depend on its method of production. If the product in the product-by-process
claim is the same as or obvious from a product of the prior art, the claim is unpatentable
even though the prior product was made by a different process.”   In re Thorpe, 777
F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was
directed to a novolac color developer. The process of making the developer was
allowed. The difference between the inventive process and the prior art was the addition
of metal oxide and carboxylic acid as separate ingredients instead of adding the more
expensive pre-reacted metal carboxylate. The product-by-process claim was rejected
because the end product, in both the prior art and the allowed process, ends up
containing metal carboxylate. The fact that the metal carboxylate is not directly added,
but is instead produced in-situ does not change the end product.)

24.	Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 105552572, hereinafter “Wu”) in view of Le Bars et al. (U.S. Pub. No. 2013/0082889, hereafter "Le Bars").
25.	Regarding claim 8, Wu teaches (Fig. 1) the lens according to claim 1. 
Wu does not explicitly teach the lens of claim 1 wherein the first relative dielectric constant is less than 2.
However, Le Bars teaches (Fig. 2) a lens wherein the first relative dielectric constant (220) is less than 2 (Par. 110).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu to have a first relative dielectric constant less than 2 as taught by Le Bars, because an implementation technique of the Luneburg lens uses variable dielectric materials and using a dielectric material having a permittivity close to 1 avoids a significant variation in permittivity (Le Bars Pars. 33, 122).
25.	Regarding claim 9, Wu teaches the lens of claim 1. 
Wu does not explicitly teach the lens of claim 1 wherein the second relative dielectric constant is 2 or more.
However, Le Bars teaches a lens wherein the second relative dielectric constant (210) is 2 or more (Par. 109, “core cylinder 210, made of Teflon®. . . The relative permittivity of Teflon® material is for example as follows: [dielectric constant]r = 2.04).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu to have the second dielectric constant at 2 or more as taught by Le Bars, in order to vary the permittivity (par. 106) of the lens (par. 0060-0063) therefore optimizing the antenna ( par. 0105). 
26.	Regarding claim 10, Wu teaches (Fig. 1) the lens according to claim 1.  
Wu does not explicitly teach the lens of claim 1 further comprising: a member that prevents a radio wave from leaking through the first surface; and a member that prevents a radio wave from leaking through the second surface.
However, Le Bars teaches (Fig. 1a) a lens (200) further comprising a member (120) that prevents a radio wave from leaking through the first surface; and a member (130)  that prevents a radio wave from leaking through the second surface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu to have a member that prevents a radio wave from leaking through the first surface; and a member that prevents a radio wave from leaking through the second surface as taught by Le Bars, in order to provide an enclosure that directs the electromagnetic signal and guarantees that a beam has a controlled opening in elevation (Le Bars Par. 99).
27.	Regarding claim 11, Wu teaches the lens of claim 1. 
Wu does not explicitly teach the lens of claim 1 further comprising: a waveguide that is disposed on the outer circumferences of the first surface and the second surface.
However, Le Bars teaches a lens (Fig. 1a, 1b) further comprising: a waveguide (125, 160) that is disposed on the outer circumferences of the first surface (surface of 120) and the second surface (surface of 130) (Pars. 97-99, “upper part 120 and a lower part 130 each partially surrounding or bounding the electromagnetic lens . . . This enclosure comprises metallic material . . . Each antenna transmission means comprises ridged waveguides 125 that are formed in the metallic enclosure encapsulating the electromagnetic lens”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu to include a waveguide that is disposed on the outer circumferences of the first surface and the second surface as taught by Le Bars, in order to provide an enclosure that directs the electromagnetic signal and guarantees that a beam has a controlled opening in elevation (Le Bars Par. 99).
28.	Regarding claim 12, Wu teaches the lens of claim 1. 
Wu does not explicitly teach the lens of claim 1 further comprising: a member that prevents a radio wave from leaking through the first surface; a member that prevents a radio wave from leaking through the second surface; and a waveguide that is disposed on the outer circumferences of the first surface and the second surface, wherein the waveguide is integrally formed with the member that prevents the radio wave from leaking through the first surface and the member that prevents the radio wave from leaking through the second surface.
However, Le Bars teaches (Fig. 1a, 1b) a lens further comprising: a member (120) that prevents a radio wave from leaking through the first surface; a member (130) that prevents a radio wave from leaking through the second surface; and a waveguide  (125, 160) that is disposed on the outer circumferences of the first surface and the second surface, wherein the waveguide is integrally formed with the member that prevents the radio wave from leaking through the first surface and the member that prevents the radio wave from leaking through the second surface (Pars. 97-99, “upper part 120 and a lower part 130 each partially surrounding or bounding the electromagnetic lens . . . This enclosure comprises metallic material . . . Each antenna transmission means comprises ridged waveguides 125 that are formed in the metallic enclosure encapsulating the electromagnetic lens”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu to include a member that prevents a radio wave from leaking through the first surface; a member that prevents a radio wave from leaking through the second surface; and a waveguide that is disposed on the outer circumferences of the first surface and the second surface, wherein the waveguide is integrally formed with the member that prevents the radio wave from leaking through the first surface and the member that prevents the radio wave from leaking through the second surface as taught by Le Bars, in order to provide an enclosure that directs the electromagnetic signal and guarantees that a beam has a controlled opening in elevation (Le Bars Par. 99).
29.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 105552572, hereinafter “Wu”) in view of Kinoshita et al. (U.S. 4545238, hereafter "Kinoshita").
30.	Regarding claim 13, Wu teaches (Fig. 1) the lens according to claim 1. 
Wu does not explicitly teach the lens of claim 1 wherein a length of the dielectric in the direction of the reference axis is equal to or less than twice a wavelength of a radio wave that propagates in the dielectric.
However, Kinoshita teaches (Fig. 1) an annular passage (4) wherein a length of the dielectric (dielectric portions VI A and VI B) in the direction of the reference axis is equal to or less than twice a wavelength (Col. 5, lines 28-31, “the length of the dielectric portions VI A and VI B is set to ½ of the wavelength of the microwave within the dielectric portions”) of a radio wave that propagates in the dielectric.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu to have the length of the dielectric in the direction of the reference axis equal to or less than twice a wavelength of a radio wave that propagates in the dielectric as taught by Kinoshita, in order to allow the reflected waves to cancel each other to produce a non-reflecting condition (Kinoshita Col. 5, lines 31-34).
31.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 105552572, hereinafter “Wu”) in view of Shr (U.S. Pub. No. 2007/0273587, hereafter "Shr").
32.	Regarding claim 16, Wu teaches the antenna according to claim 15. 
Wu does not explicitly teach the antenna according to Claim 15, wherein a length of the radio wave radiator in the direction of the reference axis is equal to or less than a length of the dielectric in the direction of the reference axis.
However, Shr teaches (Fig. 1) an antenna (100) wherein a length of the radio wave radiator (20) in the direction of the reference axis is equal to or less than a length of the dielectric (10) in the direction of the reference axis (Par. 15, “the length of the radiator 20 is less than the length of the dielectric board 10 minus the radiator 20”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu to have the length of the radio wave radiator in the direction of the reference axis is equal to or less than a length of the dielectric in the direction of the reference axis as taught by Shr, since a dielectric substance in conjunction with a radiator has a positive effect on the electromagnetic wave. Thereby, the antenna has a better gain balance within the bandwidth. (Shr Par. 18).
33.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 105552572, hereinafter “Wu”) in view of Arnuad et al. (U.S. 3566128, hereafter "Arnuad").
34.	Regarding claim 17, Wu teaches the antenna according to claim 15.  
Wu does not explicitly teach the antenna according to Claim 15, wherein a length of the radio wave radiator in the direction of the reference axis is equal to or more than a length of the dielectric in the direction of the reference axis.
However, Arnuad teaches (Fig. 4) an antenna wherein a length of the radio wave radiator (resonator formed by spherical reflectors 61 and 62) in the direction of the reference axis is equal to or more than a length of the dielectric (63) in the direction of the reference axis (Col. 6, lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu to have the length of the radio wave radiator in the direction of the reference axis is equal to or more than a length of the dielectric in the direction of the reference axis as taught by Arnuad, since spherical reflectors as part of a resonator that have their centers of curvature at the center of a Luneburg lens can be used to form a ring resonator (Arnuad Col. 6, lines 49-57).
Response to Arguments
Applicant’s arguments with respect to claims 1, 14, 15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845            

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845